NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DHAVAL GIRISH THAKER,                           No.    16-70086

                Petitioner,                     Agency No. A043-585-816

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Dhaval Girish Thaker, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We deny in part and dismiss in part

the petition for review.

      In his opening brief, Thaker does not challenge the agency’s determination

that he did not establish past persecution. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      Substantial evidence supports the agency’s determination that Thaker did not

establish a well-founded fear of persecution in India on account of his Hindu

religion. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner

failed to present “compelling, objective evidence demonstrating a well-founded

fear of persecution”).

      The agency did not err in determining that Thaker’s social group

“Americanized or long-term U.S. residents returning to the home country” was not

cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1331 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common


                                         2                                      16-70086
immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question.’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec.

227, 237 (BIA 2014))). To the extent Thaker proposes a new social group,

“Americanized Hindus,” we lack jurisdiction to consider it. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (petitioner must exhaust issues or

claims in administrative proceedings below). Thus, Thaker’s asylum claim fails.

      Because Thaker failed to establish eligibility for asylum, in this case, he did

not establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

Thaker failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to India. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     16-70086